 
Exhibit 10.2 

 
FEDERAL DEPOSIT INSURANCE CORPORATION


WASHINGTON, D.C.


 
WASHINGTON DEPARTMENT OF FINANCIAL INSTITUTIONS


OLYMPIA, WASHINGTON
 

     
IN THE MATTER OF
 
HORIZON BANK 
BELLINGHAM, WASHINGTON  
 
(INSURED STATE NONMEMBER BANK)
)
)
)
)
)
)
)
)
)
) 
STIPULATION AND CONSENT
TO THE ISSUANCE
 OF AN ORDER
 TO CEASE AND DESIST
 
Docket FDIC-08-404b
     



Subject to the acceptance of this STIPULATION AND CONSENT TO THE ISSUANCE OF AN
ORDER TO CEASE AND DESIST ("CONSENT AGREEMENT") by the Federal Deposit Insurance
Corporation ("FDIC") and the Washington Department of Financial Institutions
(“WDFI”), it is hereby stipulated and agreed by and between a representative of
the Legal Division of FDIC, a representative of the WDFI, and Horizon Bank,
Bellingham, Washington ("Bank"), as follows:
 
1.           The Bank has been advised of its right to receive a NOTICE OF
CHARGES AND OF HEARING (“NOTICE”) detailing the unsafe or unsound banking
practices and violations of law alleged to have been committed by the Bank and
of its right to a public hearing on the alleged charges under section 8(b)(1) of
the Federal Deposit Insurance Act ("Act"), 12 U.S.C. § 1818(b)(1), and Revised
Washington Code, Anno. § 30.04.450 (“RWC”), and has waived those rights.
 
 

--------------------------------------------------------------------------------


-2- 

 
              2.           The Bank, solely for the purpose of this proceeding
and without admitting or denying any of the alleged charges of unsafe or unsound
banking practices and any violations of law, hereby consents and agrees to the
issuance of an ORDER TO CEASE AND DESIST ("ORDER") by the FDIC and the
WDFI.  The Bank further stipulates and agrees that such ORDER will be deemed to
be an order which has become final under the Act and the RWC, and that said
ORDER shall become effective upon its issuance by the FDIC and the WDFI, and
fully enforceable by the FDIC and the WDFI pursuant to the provisions of the Act
and the RWC.
 
3.           In the event the FDIC and the WDFI accepts the CONSENT AGREEMENT
and issues the ORDER, it is agreed that no action to enforce said ORDER in the
United States District Court will be taken by the FDIC, and no action to enforce
said ORDER in State Superior Court will be taken by the WDFI, unless the Bank or
any institution-affiliated party, as such term is defined in section 3(u) of the
Act, 12 U.S.C. § 1813(u), has violated or is about to violate any provision of
the ORDER.
 
4.           The Bank hereby waives:
(a)           The receipt of a NOTICE;
(b)           All defenses in this proceeding;
(c)           A public hearing for the purpose of taking evidence on such
alleged charges;
(d)           The filing of Proposed Findings of Fact and Conclusions of Law;
(e)           A recommended decision of an Administrative Law Judge; and
 

--------------------------------------------------------------------------------


-3- 

 
(f)           Exceptions and briefs with respect to such recommended decision.
 
Dated:  ___________________________________, 2009.
 

 
FEDERAL DEPOSIT INSURANCE 
CORPORATION, LEGAL DIVISION
BY:
HORIZON BANK
BELLINGHAM, WASHINGTON
BY: 
                                  
                                                                 
                                
                                                          James L. Miller  
Robert C. Diehl  Counsel        WASHINGTON DEPARTMENT OF  
                                      
                                                    FINANCIAL INSTITUTIONS   V.
Lawrence Evans  BY:                                         
                                                             
                                    
                                                      Brad Williamson  Gary E.
Goodman  Director    Division of Banks     
                                                                                         
  Richard P. Jacobson                                        
                                                               Dennis Joines   
                                               
                                                    James A. Strengholt         
                                       
                                                      Robert C. Tauscher       
Comprising the Board of Directors of Horizon Bank
Bellingham, Washington 

 
 
 
 
         

--------------------------------------------------------------------------------